DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 31 August 2022, claims 1-9 and 12-29 remain pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the overall structure of the claim is generally confusing and indefinite, and does not clearly and particularly point out the subject matter which the inventor regards as the invention. Specifically, when reading the claim preamble, the preamble’s transition into the body of the claim, and the body of the claim itself, it is not clear as to which structure is within, and outside of, the scope of the claimed invention. For example, the preamble recites “a learning toy”, followed by substantial functional language (i.e. “in which a plurality of command panels in which command information, which is a command of operation for a mobile body, is recorded…”), and ending in “the mobile body comprising…”. However, the body of the claim goes on to recite in part “respectively different pieces of the command information being recorded in a plurality of the command panels…”, and “a command panel, among the command panels, having a picture corresponding to the command information drawn on a surface of the command panel”. Since the claim preamble ends in “the mobile body comprising”, it is unclear as to how, or whether, Applicant intends for the body of the claim to positively recite the command panels and specific details thereof (i.e. not just the mobile body). Accordingly, the scope of the claimed invention cannot be ascertained, and the claim is unclear. 
Regarding the limitation of “respectively different pieces of the command information”, this limitation itself it generally narrative in form and indefinite. 
Similarly, the claim section beginning with “the control unit controlling the mobile body” is generally confusing and indefinite. It appears from Applicant’s 31 August 2022 remarks that Applicant intends for this limitation to recite that the mobile body reads command information from a command panel before reaching that control panel, and then executes the corresponding command once that command panel is reached. However, the wording of the claim is vague and it is not clear as to what is being claimed. Specifically, the limitation “to change an operation of the mobile body to be performed based on the command information read from the command panel at which the mobile body is located, in accordance with content of the command information, among the plurality of pieces of the command information, read prior to the reading from the command panel at which the mobile body is located”, is vague and narrative in form. 
Independent claims 5, 8 and 9 recite similar deficiencies regarding the overall structure of the claim preamble, transition and body, and are thus rejected for the same reasons as that detailed in the rejection of claim 1, above. 
Dependent claims 2-4, 6, 7 and 12-29 inherit the deficiencies of their respective parent claims through their dependencies, and are thus rejected for the same reasons. 

Response to Arguments
Applicant’s arguments with respect to the section 102 rejection of claim 1, to the extent that they apply to claim 1 as currently constituted, and as best understood by the examiner (that the mobile body reads command information from a command panel at which it is not located, moves to that command panel, and then performs that command), have been fully considered and are persuasive.  The section 102 rejection has been withdrawn. 
Applicant’s arguments with respect to the section 103 rejection of claims 5, 8 and 9, as currently constituted, have been fully considered and are persuasive.  The section 103 rejections have been withdrawn. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715